DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Claims 21, 24, 27-32, 34-37, 39-48 has been amended.
Claims 21-48 are currently pending. 
Response to Arguments
Applicant’s arguments filed on 04/22/2022 have been fully considered but are moot in view of the new ground(s) of rejection, new art made of record Tooher et al. (US 2017/0290008 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-29, 34 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2015/0117352 A1, hereinafter “Nammi”) in view of Tooher et al. (US 2017/0290008 A1, hereinafter “Tooher”).
As to claim 21:
Nammi discloses a method for wireless communication (UE 305; Fig. 4; [0001]), comprising: 
determining a first set of parameters for communications using a first transmission time interval (TTI) duration (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length); 
determining a second set of parameters for communications using a second TTI duration (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length); 
associating a first parameter in the second set of parameters for a first channel state information (CSI) process corresponding to the communications using the second TTI duration with a corresponding parameter in the first set of parameters for a second CSI process corresponding to the communications using the first TTI duration (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process; “The first TTI, which also may be referred to as a first reporting interval or a first CSI report, comprises the HARQ ACK/NACK, the CQI-S and the PCI MBS. The PCI MSB indicates the most significant bits of the PCI. The second TTI, also referred to as a second reporting interval or second CSI report, comprises the HARQ ACK/NACK, CQI-S and the PCI LSB. The PCI LSB indicates the lease significant bits of PCI”; [0101] note: corresponding parameters for corresponding TTI/CSI process), wherein the first parameter for the first CSI process is configured to be the same as the corresponding parameter for the second CSI process (joint PCI = parameter; see Fig. 5; [0101]); and 
performing communications using the first parameter and at least one of the first TTI duration or the second TTI duration (see Figs. 4-5; [0090]; [0101]; “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length).
	Nammi does not explicitly disclose wherein the second TTI duration is shorter than the first TTI duration.
However, Tooher discloses wherein the second TTI duration is shorter than the first TTI duration (“The second TTI duration may be different from the first TTI duration”; [0007]; [0004] [0081]; [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the second TTI duration to be shorter than the first TTI duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 26:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the performing communications comprises performing common reference signal (CRS) based communications or demodulation reference signal (DM-RS) based communications, and wherein the first parameter comprises a CRS-based parameter or a DM-RS-based parameter.
However, Tooher discloses wherein the performing communications comprises performing common reference signal (CRS) based communications or demodulation reference signal (DM-RS) based communications, and wherein the first parameter comprises a CRS-based parameter or a DM-RS-based parameter (see [0084]; [0100]; [0115]; [0146]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the performing communications to comprise performing common reference signal (CRS) based communications or demodulation reference signal (DM-RS) based communications, and wherein the first parameter comprises a CRS-based parameter or a DM-RS-based parameter.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
 As to claim 27:
Nammi discloses wherein two or more channel state information (CSI) processes are used for the communications using the first TTI or the communications using the second TTI duration (two CSIs for communication; see Figs. 4-5; [0040]; [0101]).  
As to claim 28:
Nammi discloses wherein the first parameter comprises a parameter for a channel state information (CSI) process for the second TTI (CSI comprises at least one of a CQI, a RI, a PCI and a HARQ ACK/NACK; [0040]; [00101]), and wherein the parameter for the CSI process for the second TTI duration comprises at least one of a rank indicator (RI), a precoding matrix indictor (PMI), or a precoding type indicator (PTT), or any combination thereof (CSI comprises at least one of a CQI, a RI, a PCI and a HARQ ACK/NACK; [0040]; [00101]).  
As to claim 29:
Nammi discloses wherein the first parameter comprises a parameter for a channel state information (CSI) process for the second TTI duration, and wherein the parameter for the CSI process for the second TTI duration comprises a channel quality indicator (CQI) that is derived from a CQI for the communications using the first TTI (CQI and PCI of first TTI and second TTI; see Figs. 4-5; [0040]; [0101]).  
As to claim 34:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein the first parameter comprises at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI duration, or any combination thereof.
However, Tooher discloses wherein the first parameter comprises at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI duration, or any combination thereof (see [0148]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the first parameter to comprise at least one of a physical downlink shared channel rate matching, or a quasi-co-location indicator (PQI) configuration for the second TTI, or any combination thereof.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 46:
Nammi discloses an apparatus for wireless communication (UE 305; Fig. 4; [0001]), comprising: 
means for determining (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  a first set of parameters for communications using a first transmission time interval (TTI) duration (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
means for determining (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  a second set of parameters for communications using a second TTI duration (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165]); 
means for associating (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185]) a first parameter in the second set of parameters for a first channel state information (CSI) process corresponding to the communications using the second TTI duration with a corresponding parameter in the first set of parameters for a second CSI process corresponding to the communications using the first TTI duration (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process; “The first TTI, which also may be referred to as a first reporting interval or a first CSI report, comprises the HARQ ACK/NACK, the CQI-S and the PCI MBS. The PCI MSB indicates the most significant bits of the PCI. The second TTI, also referred to as a second reporting interval or second CSI report, comprises the HARQ ACK/NACK, CQI-S and the PCI LSB. The PCI LSB indicates the lease significant bits of PCI”; [0101] note: corresponding parameters for corresponding TTI/CSI process), wherein the first parameter for the first CSI process is configured to be the same as the corresponding parameter for the second CSI process(joint PCI = parameter; see Fig. 5; [0101]); and 
means for performing communications (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0185])  using the first parameter and at least one of the first TTI duration or the second TTI duration (see Figs. 4-5; [0090]; [0101]).
 	 Nammi does not explicitly disclose wherein the second TTI duration is shorter than the first TTI duration.
However, Tooher discloses wherein the second TTI duration is shorter than the first TTI duration (“The second TTI duration may be different from the first TTI duration”; [0007]; [0004] [0081]; [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the second TTI duration to be shorter than the first TTI duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 47:
Nammi discloses an apparatus for communication (UE 305; Fig. 4; [0001]), comprising: 
a processor; memory in electronic communication with the processor (processor 1301 and memory 1305; Fig. 13; [0043]; [0183]-[0187]); and 
instructions stored in the memory; wherein the instructions are executable by the processor to cause the apparatus to (memory 1305 storing software executed by one or more processors; Fig. 13; [0187]): 
determine a first set of parameters for communications using a first transmission time interval (TTI) duration (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length); 
determine a second set of parameters for communications using a second TTI duration (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length);
associate a first parameter in the second set of parameters for a first channel state information (CSI) process corresponding to the communications using the second TTI duration with a corresponding parameter in the first set of parameters for a second CSI process corresponding to the communications using the first TTI duration (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process; “The first TTI, which also may be referred to as a first reporting interval or a first CSI report, comprises the HARQ ACK/NACK, the CQI-S and the PCI MBS. The PCI MSB indicates the most significant bits of the PCI. The second TTI, also referred to as a second reporting interval or second CSI report, comprises the HARQ ACK/NACK, CQI-S and the PCI LSB. The PCI LSB indicates the lease significant bits of PCI”; [0101] note: corresponding parameters for corresponding TTI/CSI process), wherein the first parameter for the first CSI process is configured to be the same as the corresponding parameter for the second CSI process (joint PCI = parameter; see Fig. 5; [0101]); and 
perform communications using the first parameter and at least one of the first TTI duration or the second TTI duration (see Figs. 4-5; [0090]; [0101]).
	Nammi does not explicitly disclose wherein the second TTI duration is shorter than the first TTI duration.
However, Tooher discloses wherein the second TTI duration is shorter than the first TTI duration (“The second TTI duration may be different from the first TTI duration”; [0007]; [0004] [0081]; [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the second TTI duration to be shorter than the first TTI duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
 As to claim 48:
Nammi discloses a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to (memory 1305 storing software executed by one or more processors; Fig. 13; [0187]): Page 6 of 11Application. No. 16/883,914PATENT Amendment dated October 1, 2021 Reply to Office Action dated August 5, 2021 
determine a first set of parameters for communications using a first transmission time interval (TTI) duration (determining first set of parameters for first TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length); 
determine a second set of parameters for communications using a second TTI duration (determining second set of parameters for second TTI; Figs. 4-5; [0043]; [0101]; [0165] “A sub-frame may be defined as for example one Transmission Time Interval (TTI) which may be e.g. 1 ms or 2 ms”; [0037] note: TTI in ms = length);
 associate a first parameter in the second set of parameters for a first channel state information (CSI) process corresponding to the communications using the second TTI duration with a corresponding parameter in the first set of parameters for a second CSI process corresponding to the communications using the first TTI duration (associating PCI of first TTI and second TTI; see Figs. 4-5; [0101] note: first CSI report = first CSI process and second CSI report= second CSI process; “The first TTI, which also may be referred to as a first reporting interval or a first CSI report, comprises the HARQ ACK/NACK, the CQI-S and the PCI MBS. The PCI MSB indicates the most significant bits of the PCI. The second TTI, also referred to as a second reporting interval or second CSI report, comprises the HARQ ACK/NACK, CQI-S and the PCI LSB. The PCI LSB indicates the lease significant bits of PCI”; [0101] note: corresponding parameters for corresponding TTI/CSI process), wherein the first parameter for the first CSI process is the same as the corresponding parameter for the second CSI process (joint PCI = parameter; see Fig. 5; [0101]); and 
perform communications using the first parameter and at least one of the first TTI duration or the second TTI duration (see Figs. 4-5; [0090]; [0101]).
Nammi does not explicitly disclose wherein the second TTI duration is shorter than the first TTI duration.
However, Tooher discloses wherein the second TTI duration is shorter than the first TTI duration (“The second TTI duration may be different from the first TTI duration”; [0007]; [0004] [0081]; [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into Nammi’s system/method as it would allow the second TTI duration to be shorter than the first TTI duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
Claims 23-25 and 39, 40 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1) in view of Tooher (US 2017/0290008 A1) and further in view of Hoehne (US 2015/0043542 A1).
As to claim 23: 
The combined system/method of Nammi and Tooher discloses the invention set forth above.  Nammi further discloses performing communications comprises coordinated beamforming (beam forming capabilities, [0047]), but does not explicitly disclose the performing communications comprises: performing at least one of dynamic point selection (DPS), or joint transmission (JT) coordinated multi-point (CoMP) communications, or any combination thereof.
However, Hoehne discloses the performing communications (see Figs. 1, 6, 8, 9; [0137]; [0153])) comprises:
performing at least one of dynamic point selection (DPS), or joint transmission (JT) coordinated multi-point (CoMP) communications, or any combination thereof (see Figs. 1, 6, 8, 9; [0106]; [0144]; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Tooher as it would allow the performing communications to comprise: performing at least one of dynamic point selection (DPS), coordinated beamforming (CBF), or joint transmission (JT) coordinated multi-point (CoMP) communications, or any combination thereof.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 24:
The combined system/method of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose wherein the performing communications comprises: identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating    nodes, wherein the first set of CoMP cooperating nodes communicates using the first TTI duration and the second set of CoMP cooperating nodes communicates using the second TTI duration; and performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes. 
However, Hoehne discloses wherein the performing communications (see Figs. 1, 6, 8, 9; [0137]; [0153])) comprises:
identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0106]; [0137]; [0153]), 
wherein the first set of CoMP cooperating nodes communicates using the first TTI duration and the second set of CoMP cooperating nodes communicates using the second TTI duration (see Figs. 1, 6, 8, 9; [0137]; [0153]); and
performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Tooher as it would allow the performing communications to comprise: identifying a first plurality of nodes in a first set of coordinated multi-point (CoMP) cooperating nodes and a second plurality of nodes in a second set of CoMP cooperating nodes, wherein the first set of CoMP cooperating nodes communicates using the first TTI duration and the second set of CoMP cooperating nodes communicates using the second TTI duration; and performing communications with a user equipment (UE) using one or more of the first set of CoMP cooperating nodes or the second set of CoMP cooperating nodes.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 25:
The combined system/method of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose wherein the second plurality of nodes in the second set of CoMP cooperating nodes are a subset of the first plurality of nodes in the first set of CoMP cooperating nodes.
However, Hoehne discloses the second plurality of nodes in the second set of CoMP cooperating nodes are a subset of the first plurality of nodes in the first set of CoMP cooperating nodes (see Figs. 1, 6, 8, 9; [0090]; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Tooher as it would allow the second plurality of nodes in the second set of CoMP cooperating nodes to be a subset of the first plurality of nodes in the first set of CoMP cooperating nodes.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 39:
The combined system/method of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose determining a CoMP transmission scheme for a transmission using the second TTI duration based at least in part on a timing of a transmission using the second TTI duration relative to the first TTI duration.  
However, Hoehne discloses determining a CoMP transmission scheme for a transmission using the second TTI duration based at least in part on a timing of a transmission using the second TTI duration relative to the first TTI duration (see Figs. 1, 6, 8, 9; [0137]; [0153]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Tooher as it would allow determining a CoMP transmission scheme for a transmission using the second TTI duration based at least in part on a timing of a transmission using the second TTI duration relative to the first TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 40:
The combined system/method of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose wherein the CoMP transmission scheme is disabled when the transmission using the second TTI duration coincides with a control region of the first TTI duration and the CoMP transmission scheme is enabled when the transmission using the second TTI duration coincides with a data region of the first TTI duration.
However, Hoehne discloses wherein the CoMP transmission scheme is disabled when the transmission using the second TTI duration coincides with a control region of the first TTI duration and the CoMP transmission scheme is enabled when the transmission using the second TTI duration coincides with a data region of the first TTI duration (see [0107]; [0109]; [0122]; [0126]; [0156]; [0159]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hoehne into the combined system/method of Nammi and Tooher because it would allow the CoMP transmission scheme to be disabled when the transmission using the second TTI duration coincides with a control region of the first TTI duration and the CoMP transmission scheme is enabled when the transmission using the second TTI duration coincides with a data region of the first TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to minimize variations and improve on such systems as a whole (Hoehne; [0145]-[0146]). 
As to claim 42:
Nammi discloses the invention set forth above, but does not explicitly disclose wherein a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI duration is variable, and wherein one or more OFDM symbols are blindly decoded to determine if the OFDM symbols comprise control region OFDM symbols or data region OFDM symbols.
However, Tooher discloses wherein a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI duration is variable (“the symbol time (e.g., duration) may be variable”; [0082]; [0080]; [0095]; [0112]), and wherein one or more OFDM symbols are blindly decoded to determine if the OFDM symbols comprise control region OFDM symbols or data region OFDM symbols (“use blind detection to attempt to decode EPDCCH for varying TTI durations”; [0136]-[0137]; [0103]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into the combined system/method as it would allow a quantity of orthogonal frequency division multiplexing (OFDM) symbols in a control region in the first TTI duration is variable, and wherein one or more OFDM symbols are blindly decoded to determine if the OFDM symbols comprise control region OFDM symbols or data region OFDM symbols.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 43:
Nammi discloses the invention set forth above, but does not explicitly disclose a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI duration is determined based at least in part on a channel format indicator and a type of subframe transmitted using the second TTI duration. 
However, Tooher discloses a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI duration is determined based at least in part on a channel format indicator and a type of subframe transmitted using the second TTI duration (see [0103]; [0116]; [0126]; claim 5).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into the combined system/method as it would allow a number of orthogonal frequency division multiplexing (OFDM) symbols of a control region in the first TTI duration to be determined based at least in part on a channel format indicator and a type of subframe transmitted using the second TTI duration.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 44:  
Nammi further discloses a subset of the TTI duration transmitted using the first TTI duration are configured to be control region data in the first TTI duration irrespective of whether the TTI comprises control information or data (see [0075]; [0090]; [0110]; [0183]).   Tooher further discloses TTI duration comprises OFDM symbols (“The TTI duration may be defined in terms of number of OFDM (Orthogonal Frequency Division Multiplexing) symbols”; [0081]).  
Tooher also discloses a subset of orthogonal frequency division multiplexing (OFDM) symbols transmitted using the first TTI duration is configured as control region symbols in the first TTI duration irrespective of whether each symbol in the subset of OFDM symbols comprises control information or data (see [0115]; [0151]; [0173]-[0174]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into the combined system/method as it would allow a subset of orthogonal frequency division multiplexing (OFDM) symbols transmitted using the first TTI is configured as control region symbols in the first TTI irrespective of whether each symbol in the subset of OFDM symbols comprises control information or data.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).
As to claim 45: 
The combined system of Nammi and Tooher discloses wherein the CoMP transmission scheme for a control region in the first TTI and a number of orthogonal frequency division multiplexing (OFDM) symbols of the control region are signaled to a user equipment (UE) (see Nammi Figs. 3-4  and Tooher [0102]-[0107]). 	
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tooher into the combined system/method as it would allow wherein the CoMP transmission scheme for a control region in the first TTI and a number of orthogonal frequency division multiplexing (OFDM) symbols of the control region are signaled to a user equipment (UE).  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve latency and processing time of a WTRU (Tooher; [0080]).

Claims 22, 30-33, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi (US 2015/0117352 A1) in view of Tooher (US 2017/0290008 A1) and further in view of Park et al. (US 2017/0005764 A1, hereinafter “Park”).
As to claim 22: 
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose wherein the first parameter in the second set of parameters comprises at least one of a time tracking parameter of a node or a frequency tracking parameter of the node, or both. 
	However, Park discloses wherein the first parameter in the second set of parameters comprises at least one of a time tracking parameter of a node or a frequency tracking parameter of the node, or both (see [0095]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher as it would allow the first parameter in the second set of parameters to comprise at least one of a time tracking parameter of a node or a frequency tracking parameter of the node, or both.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 30:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose the first parameter comprises a virtual cell identity (VCID) for the second TTI duration.
	However, Park discloses the first parameter comprises a virtual cell identity (VCID) for the second TTI duration (see [0169]-[0170]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow the first parameter to comprise a virtual cell identity (VCID) for the second TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 31:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose a VCID configuration for communications using the second TTI duration is associated with a VCID configuration for communications using the first TTI duration.
	However, Park discloses a VCID configuration for communications using TTI duration (see [0169]-[0170]; [0183]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow a VCID configuration for communications using the second TTI duration is associated with a VCID configuration for communications using the first TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 32:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose a data communication the VCID using the second TTI duration or the first TTI duration is determined by signaling in a control channel.
	However, Park discloses a data communication the VCID using the second TTI duration or the first TTI duration is determined by signaling in a control channel (control channel carrying control information for configuration (of virtual cell); see [0051]; [0156]; [0211]; [0169]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow a data communication the VCID using the second TTI duration or the first TTI duration is determined by signaling in a control channel.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 33:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose a control channel communication for a first VCID is determined for a first decoding candidate, and a control channel communication for second VCID is determined for a second decoding candidate.
	However, Park discloses a control channel communication for a first VCID is determined for a first decoding candidate, and a control channel communication for second VCID is determined for a second decoding candidate (control channel carrying control information for different decoding candidates; see [0051]; [0156]-[0157]; [0211]; [0169]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow a control channel communication for a first VCID to be determined for a first decoding candidate, and a control channel communication for second VCID to be determined for a second decoding candidate.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 35:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose the PQI configuration for the communications using the second TTI duration is the same as a PQI configuration for the communications using the first TTI duration.
	However, Park discloses the PQI configuration for communications using TTIs durations (see [0178]; [0183]).  
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow the PQI configuration for the communications using the second TTI duration to be the same as a PQI configuration for the communications using the first TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 36:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose a number of PQI configurations for communications using the second TTI duration is less than or equal to a number of PQI configurations for communications using the first TTI duration.
	However, Park discloses a number of PQI configurations for communications using the second TTI duration is less than or equal to a number of PQI configurations for communications using the first TTI duration (PQI used for each EPDCCH set or according to each of a plurality of TPs; [0178]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow a number of PQI configurations for communications using the second TTI duration is less than or equal to a number of PQI configurations for communications using the first TTI duration.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 37:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose for a data communication, the PQI configuration using the second TTI duration or the first TTI duration is determined by a signaling in a control channel.
	However, Park discloses for a data communication, the PQI configuration using the second TTI duration or the first TTI duration is determined by a signaling in a control channel (control channel carrying control information; see [0051]; [0156]; [0178]; [0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow for a data communication, the PQI configuration using the second TTI duration or the first TTI duration is determined by a signaling in a control channel.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
As to claim 38:
The combined system of Nammi and Tooher discloses the invention set forth above but does not explicitly disclose for a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate.
	However, Park discloses a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate (see control channel carrying control information for different decoding candidates; see [0051]; [0156]-[0157]; [0178]-[0183]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Park into the combined system/method of Nammi and Tooher because it would allow for a control channel communication, a first PQI configuration is determined for a first decoding candidate, and a second PQI configuration is determined for a second decoding candidate.  Such combination would have been obvious to combine as the references are from analogous art where a motivation would have been to efficiently transceiver a reference signal between a terminal and a transmission point (Park; [0018]).
Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476